STATE OF LOUISIANA,
v.
KEVIN MCGEHEE.
No. 2007 KA 0608.
Court of Appeal of Louisiana, First Circuit.
November 2, 2007.
WALTER REED, District Attorney, KATHRYN LANDRY, Counsel for Plaintiff/Appellee, State of Louisiana.
FRANK SLOAN, Counsel for Defendant/Appellant, Kevin McGehee.
Before CARTER, C.J., PETTIGREW and WELCH, JJ.
CARTER, C.J.
Defendant appeals, designating as his sole assignment of error that the evidence was insufficient to support his convictions. The record demonstrates that the evidence in support of the defendant's criminal jury verdicts is not insufficient. The defendant's sentences and convictions are affirmed by summary disposition in accordance with Uniform Rules-Courts of Appeal, Rule 2-16.2.A(9).
CONVICTIONS AND SENTENCES AFFIRMED.